Citation Nr: 1126543	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  07-16 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active duty from June 1974 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO). The Veteran testified at a videoconference hearing held in August 2009, before the undersigned Veterans Law Judge.  The transcript from that hearing has been reviewed and associated with the claims file.  The Board remanded the case in January 2010 for additional development.  


FINDING OF FACT

The competent and probative evidence is at least in approximate balance as to whether there is a causal relationship between the Veteran's current back disability [characterized as lumbar stenosis with disc bulging] and his military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, his back injury residuals [characterized as lumbar stenosis with disc bulging] were incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The VCAA applies in the instant case.  However, as the decision below constitutes a full grant of the benefits sought in the present appeal, any deviation in the execution of the VCAA requirements by the RO constitutes harmless error, and does not prohibit consideration of this matter on the merits.  


Law and Analysis

The Veteran asserts that he developed a back disability as a result of an injury sustained during military service.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).
At his August 2009 hearing, the Veteran testified that he had fallen down a flight of stairs during service and injured his back.  A brace was put on him, and he was carried to sick bay.  He also testified that his back was examined and a disc bulge was found.  He stated that he has suffered from progressively worsening back pain since then.  In June 2011, the Veteran submitted a lay statement from a fellow serviceman who corroborated this account.  

Service treatment records (STRs) fail to reveal any significant back injury or complaints.  At separation in June 1975, given the opportunity to identify any additional history or symptoms associated with the claimed injury, the Veteran reported no pertinent complaints, and the separation report does not reference the presence of any pertinent problems or impairment of any sort.  

Further, the claims folder is devoid of any treatment records or other medical documents pertaining to the spine until 2003, 28 years after his discharge from service.  At that time, the Veteran began fairly regular treatment for back pain following a work-related accident.  A CT scan of the lumbar spine showed minimal annular disc bulging at L3-4 and moderate annular disc bulging at L4-5 consistent with spinal stensosis.  There were also minimal degenerative changes at L5.  The Veteran did not mention any in-service back injury or associated residuals.  However, subsequent records show that he filed a Workman's Compensation claim, indicating that this workplace injury had worsened a pre-existing back injury.  [The Veteran has not responded to requests for information regarding his reported Workman's Compensation claim.]  

The remaining evidence of record shows periodic evaluation and treatment for intermittent exacerbations of back pain through 2010.  

Significantly, however, in July 2010, the Veteran underwent VA examination to determine the nature and extent of any back disorder and to obtain an opinion as to its etiology.  At that time the Veteran related that he sustained a back injury in a 15-20 foot fall from a ladder.  The examiner reviewed the claims file in its entirety and took a detailed history of service and post-service symptoms and complaints.  Following examination of the Veteran, the clinical impression was mild spinal stenosis, moderate neuro-foraminal stenosis, and diffuse disc bulges.  In an addendum to that report, the examiner noted that following review of the claims file he could find no specific documentation regarding injury to his back.  However, the examiner concluded that it is more likely than not that the Veteran did indeed have a service-connected injury to his back based on the report that he had provided.  The examiner reiterated that he could not confirm documentation of this accident and that therefore was relying entirely on the veracity of the Veteran. 

The Board acknowledges that there is no contemporaneous evidence of an actual back injury in service.  Moreover, the evidence also demonstrates that the Veteran has had one post-service back injury.  

Nevertheless, and of particular significance to the Board in this matter, is the fact that the Veteran, as a layperson, is competent to describe events that he has observed and symptoms that he experiences-despite the absence of corroborating evidence in service treatment records.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party].  Moreover, the claims folder contains a positive nexus opinion (supporting the finding that the lumbar stenosis and disc disease are causally related to his claimed in-service injury) and no contrary medical opinion.  

In summary, having weighed the evidence both in support of and against the claim, the Board concludes that the evidence is in relative equipoise.  Service connection for lumbar stenosis with disc bulging is thus warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.







(CONTINUED ON NEXT PAGE)
ORDER

Service connection for lumbar stenosis with disc bulging is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


